EXHIBIT 12.1 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges and earnings to combined fixed charges and preference dividends for each of the fiscal years ended December 31, 2009, 2008, 2007, 2006 and 2005 are as follows: Year Ended December 31, (Amounts in thousands) Net income from continuing operations $ Fixed charges Income distributions from partially owned entities Capitalized interest ) Preferred unit distributions ) Earnings - Numerator $ Interest and debt expense $ Capitalized interest 1/3 of rental expense  interest factor Preferred unit distributions Fixed charges - Denominator Preferred share dividends Combined fixed charges and preference dividends - Denominator $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preference dividends Earnings equals (i) income from continuing operations before income taxes and income from partially owned entities, plus, (ii) fixed charges, (iii) income distributions from partially owned entities, minus (iv) capitalized interest and (v) preferred unit distributions of the Operating Partnership. Fixed charges equals (i) interest and debt expense, plus (ii) capitalized interest, (iii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals and (iv) preferred unit distributions of the Operating Partnership. Combined fixed charges and preference dividends equals fixed charges plus preferred share dividends. Excluding non-cash impairment charges recognized in the years ended December 31, 2009 and 2008, the ratios of earnings to fixed charges were 1.44 and 1.40, respectively. Excluding non-cash impairment charges recognized in the years ended December 31, 2009 and 2008, the ratios of earnings to combined fixed charges and preference dividends were 1.33 and 1.30, respectively.
